Citation Nr: 0504081	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  02-06 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran served on active duty from May 1965 to November 
1968.

This matter come to the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 RO decision that denied the veteran's 
claims of service connection for bilateral hearing loss and 
tinnitus. 

In March 2003, the veteran provided testimony at a hearing 
before the undersigned Acting Veteran's Law Judge during a 
travel Board hearing at the RO.  

In September 2003, the Board remanded the veteran's claims to 
the RO for additional development.  Subsequent to the Remand, 
the RO requested that the veteran be scheduled for a VA 
audiology examination and a medical opinion as to whether it 
was at least as likely as not that the hearing loss and/or 
tinnitus was the result of, or related to the veteran's 
period of service.

In a May 2004 supplemental statement of the case (SSOC), the 
RO denied the veteran's claims noting that he failed to 
report for a scheduled VA examination.  

Both the veteran and his service representative claim that 
the veteran never received notice of a scheduled VA 
examination.  A review of the claims file by the Board failed 
to locate any letter notification to the veteran of a VA 
examination.  As such, the Board regretfully finds that this 
case must again be remanded to schedule the appropriate VA 
examination.  This appeal is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the appellant if further action is required on his 
part.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran in the recent 
past for tinnitus or for hearing loss.  
After obtaining any appropriate release, 
the RO should request copies of records, 
not already in the claims file, from all 
sources identified by the veteran.

2.  The veteran should be scheduled for a 
VA audiological examination for the 
purpose of determining the etiology of 
his tinnitus and hearing loss.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any necessary tests should 
be conducted.  The examiner should elicit 
a history of the veteran's pre-service, 
in-service, and post-service noise 
exposure and hearing problems.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
that hearing loss and tinnitus of either 
ear had its onset in service or is 
otherwise the result of any event of the 
veteran's military service from May 1965 
to November 1968.  

3.  Thereafter, the claims should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	N. RIPPEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




